DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vinuesa et al. (US 2018/0371365 A1) in view of Peraso et al. (US 2013/0156708 A1).
Regarding claims 1, 3-4, 5-9 and 13-14, Venuesa teaches a fabric care composition comprising quaternary ammonium ester with the same structural limitations as instantly claimed with R1 of 13-21 carbon atoms, and R2 of 1 to 3 carbon atoms; instant claims 3-4) in the amounts of 0.01-0.9 w%; [58, 65]. 
Regarding claims 1 and 2,  Vinuesa does not teach the same antibacterial agent.  However, the related art of Pesaro teaches antimicrobial agent of octenidine dihydrochloride; [81, 83, 86], which is used for variety of household products including fabric softening composition; [65, 210, 255]. Peraso and Vinuesa  are analogous art that of fabric care and treatment (conditioning and sanitizing field) compositions.  At the time before the effective filling date of invention, it would have been obvious to a person of ordinary skill in the art to utilize the antimicrobial agent of octenidine dihydrochloride (by further adding or partial substitution) in Vinuesa’s composition with the motivation of enhancing/widening the antimicrobial spectrum of the fabric care (by use of different types of antibacterials) composition as taught by Peraso above. 
	Regarding claims 10-12,  Vinuesa teaches the tri-quaternary ammonium in the 0-25 w%, di-quaternary ammonium in the amount of 40-98 w%, and mono-ester quaternary ammonium in the amount of 2-40 w%; [24], wherein the overlapping ranges renders the claims obvious.  Note that, It would have been obvious to one of ordinary skill in the art at the time of invention (before the effective filing date of the invention) to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
Regarding claim 15,  Vinuesa teaches the esters are from source of fatty acids with iodine values of 0 to 140; [124], which is a wider range that of instantly claimed 
Regarding claims 16-18,  Vinuesa teaches water in the amount of 5-97 w%, and perfume; [81, 109-110].  Composition further comprises amines, fatty esters, sucrose ester and silicone conditioning; [118].
Regarding claims 19-20,  Vinuesa teaches quaternary ammonium ester in the amount of 3-30 w% and silicone in the amount of 0.1-10 w%; [23, 118], which renders the instantly claimed ratio obvious.
Regarding claims 21,  Vinuesa teaches a sanitizing method by contacting fabric with the fabric care composition; [144].



	                                      Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts of 6,369,025 B1, 2016/0024,432 A1 and 2017/0298,294 A1 are of special interest for claims 1-5. See PTO form 892.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/M.R.A./
Examiner, Art Unit 1767
2021/08/26

/LIAM J HEINCER/Primary Examiner, Art Unit 1767